Citation Nr: 9919371	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a tear of 
the right posterior cruciate ligament.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim on 
appeal.  The veteran, who had active service from November 
1992 to November 1996, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In his April 1998 substantive appeal, the veteran stated that 
he only wished to appeal the issue of entitlement to service 
connection for residuals of a tear of the right posterior 
cruciate ligament.  Accordingly, the appeal on the issue of 
determination of an initial rating for service-connected 
residuals of a spiral fracture of the midshaft of the left 
fourth metacarpal has been withdrawn.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
residuals of a tear of the right posterior cruciate ligament 
is not supported by cognizable evidence showing that such a 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a tear of the right posterior cruciate ligament 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted that in December 1994, the 
veteran sought treatment  for pain in the right knee for the 
past month after he injured the knee when he stepped into a 
hole while playing football and fell directly on the flexed 
knee.  He was diagnosed with "possible right knee, partial 
[posterior cruciate ligament] injury with no true 
instability."  He was treated with physical rehabilitation 
and a Zimmer sleeve.  He reported that pain was at a minimum 
but that the knee felt weak.  Active range of motion was 
within normal limits and was pain free, there was no 
tenderness and strength in the quadriceps was 4/5.  In his 
separation examination report, the veteran stated that he had 
damaged posterior cruciate ligament but that the doctors had 
not specified whether the injury was a tear or a stretch of 
the ligament.  The veteran reported further that the knee was 
"OK but occasionally feels unstable."

A March 1998 VA examination report noted that the veteran has 
worn a Zimmer brace since his service injury.  The examiner 
reported that the veteran is currently very active, plays 
basketball and runs two miles a day.  After running for two 
miles, he experiences severe pain in the right knee which 
resolves after resting overnight.  Physical and X-ray 
examination of the knee was negative.  The examiner's 
diagnosis was history of posterior cruciate ligament injury, 
pain with extended activity, normal range of motion.  

The Board finds that the veteran has not met the first 
element of a well-grounded claim as there is no evidence of a 
current disability.  While the veteran reports that he has 
pain in the knee with extensive use, there is no objective 
evidence of any current disorder of the right knee.  Absent a 
current disorder, the veteran's claim must therefore be 
denied as not well-grounded.  Should the veteran start to 
exhibit symptoms in the future, he is free to reopen his 
claim with new medical evidence of a disorder.  Until then, 
however, there is no disorder for which service connection 
can be granted.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, No. 97-7062 
(Fed. Cir. Dec. 16, 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for the claimed disability.  Id.


ORDER

Entitlement to service connection for residuals of a tear of 
the right posterior cruciate ligament is denied.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 

